DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida (2009/0124873) in view of Salman et al. (9,993,142).
With respect to claims 1-8, Uchida teaches a diagnostic tool (130), comprising: a handle (bottom portion of 102) including a controller (101 and 103); a head portion (portion of 102 above handle) coupled to the handle (Fig. 1), the head portion comprises one or more optical spectroscopy (OS) components (Fig. 2) including at least one light detection element (108); and a circuit including one or more portions configured to maintain electrical connectivity between the controller and the one or more OS components (Fig. 2), the circuit including a first contact area for the at least one light detection element (Fig. 2) [claim 1]; the at least one light detection element (108) includes at least one photodiode (paragraph 28; note that the listed detectors are known to use photodiodes) [claim 2]; wherein the one or more OS components (Fig. 2) further [claim 3]; wherein the spectral illumination source and the at least one light detection element are directed to a point of convergence (Fig. 2) [claim 4]; wherein the point of convergence corresponds to an opening through a light pathway provided by a speculum (104), the speculum being coupled to the head portion (Figs. 1-2) [claim 5]; wherein the one or more OS components further include an amplifier (130) and the circuit including an area for the amplifier (Fig. 2) [claim 6]. 
Uchida does not explicitly teach a circuit including one or more portions configured to be contorted at acute through reflex angles while maintaining electrical connectivity between a controller and the one or more OS components, the circuit including a first contact area for the at least one light detection element (claim 1); the circuit including a second contact area for the spectral illumination source (claim 3); wherein circuit areas are circuit contact areas (claim 6); wherein the circuit is contorted to partially surround an amplifier with a second contact area of the circuit being attached to a first side of the amplifier and a different area of the circuit being positioned against a second side of the amplifier opposite the first side of the amplifier (claim 7); wherein the circuit being contorted and placed in a folded state, wherein a distance between the at least one photodiode and the amplifier when the circuit is placed in the folded state is less than a distance between the at least one photodiode and the amplifier when the circuit is placed in the unfolded state (claim 8).
As for claim 1, Salman also drawn to diagnostic tools, teaches a circuit including one or more portions configured to be contorted at acute through reflex angles while 
As for claim 3, Salman teaches the circuit including a second contact area (Figs. 16-18) for a spectral illumination source (240a-c and 250a-b’).
As for claim 6, Salman teaches circuit areas are circuit contact areas (Figs. 16-18).
As for claim 7, Salman wherein the circuit is contorted to partially surround an amplifier (1722, 1730, and/or 1732) with a second contact area of the circuit being attached to a first side of the amplifier and a different area of the circuit being positioned against a second side of the amplifier opposite the first side of the amplifier (Figs. 16-18).  
As for claim 8, Salman teaches wherein the circuit being contorted and placed in a folded state, wherein a distance between the at least one light detector (116, 116b, and 116c) and the amplifier (1722, 1730, and/or 1732) when the circuit is placed in the folded state is less than a distance between the at least one photodiode and the amplifier when the circuit is placed in the unfolded state (Figs. 16-18).  
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to use the foldable circuitry of Salman in the device of Uchida, in order to advantageously provide a configuration that enables having a slim and compact design and improved performance (column 90, lines 37-44 of Salman). 


As for claim 10, Uchida teaches wherein the at least one light detection element includes at least one photodiode configured to detect the reflected light having a wavelength ranging from at least four-hundred nanometers to eleven hundred (1100) nanometers (paragraph 26).  
As for claims 11-14, Uchida and Salman teach all of the claimed elements, as is discussed above.
As for claim 16, Uchida further teaches wherein the controller to further conduct the analysis of the data associated with the reflected light by conducting an analysis to determine a correlation between the characteristics gathered from the reflected light metrics to data associated with prior measured reflectance spectra for ears with no health conditions (paragraphs 117-126).  
As for claim 20, Uchida further teaches a sensor including a thermal sensor (paragraph 28). Uchida does not explicitly teach a third circuit segment at least partially circumscribing a portion of the main circuit segment, the first circuit segment, and second circuit segment when the circuit is placed into the folded state, the third circuit segment including at least a sensor. Salman teaches a third circuit segment (circuit segment including 116c, 250a’ and 250b’) at least partially circumscribing a portion of the main circuit segment, the first circuit segment, and second circuit segment when the circuit is placed into the folded state, the third circuit segment including at least a sensor (116c). It would have been obvious to one of ordinary skill in the art, at the time the . 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Uchida and Salman, as is applied to claim 14 above, further in view of Oberg et al. (2006/0282009).
With respect to claim 15, Uchida and Salman teach all of the claimed elements, as is discussed above, as well as Uchida teaches wherein the controller to receive data associated with the reflected light captured by the at least one photodiode and conduct an analysis of the data associated with the reflected light, the analysis includes assessing characteristics gathered from the reflected light, including data associated with a shape or magnitude of a reflectance spectra associated with the reflected light, for correlation with data associated with prior measured reflectance spectra for ears with health conditions (paragraphs 117-126). Uchida and Salman do not explicitly teach measured reflectance spectra for ears with health conditions including Otitis Media (claim 15).  
As for claim 15, Oberg also drawn to otoscopes, teaches measured reflectance spectra for ears with health conditions including Otitis Media (paragraphs 6-8).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to use the measured reflectance spectra information of Oberg in the otoscope of Uchida, in order to allow for diagnosis of acute otitis media (paragraph 8 of Oberg). 
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida and Salman, as is applied to claim 14 above, further in view of Wood et al. (2013/0096539).
With respect to claim 17, Uchida and Salman teach all of the claimed elements, as is discussed above, the circuit includes a trace layer and shielding layer covering at least a top surface and a bottom surface of the trace layer (claim 17).  
As for claim 17, Wood also drawn to otoscopes, teaches a trace layer (214) and shielding layer (212, 216, and 218) covering at least a top surface and a bottom surface of the trace layer (paragraphs 121-124).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to use the trace layer and shielding layer of Wood in the circuit of Uchida and Salman, in order to provide protection for the circuit (paragraph 121). 

	As for claims 18 and 19, Uchida, Salman, and Wood teach all of the claimed elements, as is discussed above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM JOSEPH CARTER whose telephone number is (571)272-0959.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIANE I LEE can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM J CARTER/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        3/12/2021